Exhibit 10.3

 

July 31, 2008

 

CONFIDENTIAL

 

Dear [INSERT HOLDER]:

 

This letter is being sent to you as a holder (a “Holder”) of one or more
Convertible Subordinated Notes Due January 2010 (the “Notes”) which were issued
by Liquidmetal Technologies, Inc. (the “Company”) from and after January of
2007.   The Company believes that it is advisable to amend Section 1(b) of the
Note by changing the first Amortization Date (as defined in the Note) from
July 31, 2008 to September 30. 2008 and by changing the Amortization Redemption
Amount (as defined in the Note) to be paid on each Amortization Date to 1/32 of
the original principal amount of the Note (rounded up to the next whole
dollar).  In accordance with Section 17 of the Notes, the Company is seeking the
written consent to such amendment from the holders of Notes representing a
majority of the aggregate principal amount of the outstanding Notes.  Your
signature below evidences your agreement to this amendment and shall represent
your written consent for purposes of Section 17 of the Notes, and upon the
Company’s receipt of such consents from the holders of a majority of the
aggregate principal amount of the outstanding Notes, the amendment shall be
deemed effective.

 

Please indicate your consent to the foregoing amendment by signing in the space
provided below and returning a copy to the Company.

 

 

Sincerely,

 

 

 

 

 

John Kang

 

Chairman

 

 

AGREED TO AND ACKNOWLEDGED:

 

 

 

Name of Holder:

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

, 2008

 

 

--------------------------------------------------------------------------------